UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 Commission file number:000-50728 FUTURES PORTFOLIO FUND, LIMITED PARTNERSHIP Organized in Maryland IRS Employer Identification No.:52-1627106 c/o Steben & Company, Inc. 2099 Gaither Road, Suite 200, Rockville, Maryland 20850 (240) 631-9808 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): oLarge accelerated fileroAccelerated filer xNon-accelerated fileroSmaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Part I:Financial Information Item 1.Financial Statements Futures Portfolio Fund, Limited Partnership Statements of Financial Condition March 31, 2010 (Unaudited) and December 31, 2009 (Audited) March 31, December 31, Assets Equity in broker trading accounts Cash $ $ Net unrealized gain on open futures contracts Net unrealized loss on open forward currency contracts ) ) Interest receivable Deposits with brokers Cash and cash equivalents Commercial paper, at fair value — Government sponsored enterprise notes, at fair value U.S. Treasury securities — General Partner 1% allocation receivable — Total assets $ $ Liabilities and Partners’ Capital (Net Asset Value) Liabilities Administrative expenses payable – General Partner $ $ Commissions and other trading fees payable on open contracts General Partner management fee payable General Partner 1% allocation payable — Trading Advisor management fees payable Trading Advisor incentive fees payable Selling Agent fees payable – General Partner Redemptions payable Subscriptions received in advance Total liabilities Partners’ Capital (Net Asset Value) Class A Interests – 156,829.7088 units and 147,452.0886 units outstanding at March 31, 2010 and December 31, 2009, respectively Class B Interests – 66,000.0888 units and 60,362.5545 units outstanding at March 31, 2010 and December 31, 2009, respectively Total partners’ capital (net asset value) Total liabilities and partners’ capital (net asset value) $ $ The accompanying notes are an integral part of these financial statements. 1 Futures Portfolio Fund, Limited Partnership Condensed Schedule of Investments March 31, 2010 (Unaudited) Description Fair Value % of Partners’ Capital (Net Asset Value) U.S. Treasury Securities Face Value Maturity Date $ 7/29/10 U.S. Treasury Bill, 0.115% $ % 7/29/10 U.S. Treasury Bill, 0.115% % 10/21/10 U.S. Treasury Bill, 0.17% % 10/21/10 U.S. Treasury Bill, 0.17% % 1/13/11 U.S. Treasury Bill, 0.25% % 1/13/11 U.S. Treasury Bill, 0.25% % Total U.S. Treasury securities (cost: $239,657,367) $ % Government Sponsored Enterprise Notes Face Value Maturity Date $ 7/26/10 Federal Home Loan Mortgage Corporation, 0.16% $ % 8/23/10 Federal National Mortgage Association, 0.23% % 8/26/10 Federal Home Loan Mortgage Corporation, 0.21% % Total government sponsored enterprise notes (cost: $164,858,594) $ % Commercial Paper Face Value Maturity Date $ 6/30/10 Commonwealth Bank of Australia, 0.22% $ % 8/27/10 Nestle Capital Corporation, 0.23% % Total commercial paper (cost: $93,460,173) $ % Long U.S. Futures Contracts Agricultural $ % Currency % Energy % Interest rate % Metal (1) % Single stock futures ) % Stock index % Net unrealized gain on open long U.S. futures contracts % Short U.S. Futures Contracts Agricultural % Currency % Energy % Interest rate ) )% Metal ) )% Stock index % Net unrealized gain on open short U.S. futures contracts % (1) No individual futures or forward currency contract position constituted greater than one percent of partners’ capital (net asset value). Accordingly, the number of contracts and expiration dates are not presented. The accompanying notes are an integral part of these financial statements. 2 Futures Portfolio Fund, Limited Partnership Condensed Schedule of Investments (continued) March 31, 2010 (Unaudited) Description Fair Value % of Partners’ Capital (Net Asset Value) Long Foreign Futures Contracts Agricultural $ % Currency % Energy % Interest rate (1) % Metal % Stock index % Net unrealized gain on open long foreign futures contracts % Short Foreign Futures Contracts Agricultural % Currency ) )% Interest rate % Stock index % Net unrealized gain on open short foreign futures contracts % Net unrealized gain on open futures contracts $ % U.S. Forward Currency Contracts Long $ ) )% Short ) )% Net unrealized loss on open U.S. forward currency contracts ) )% Foreign Forward Currency Contracts Long % Short ) )% Net unrealized loss on open foreign forward currency contracts ) % Net unrealized loss on open foreign forward currency contracts $ ) )% (1) No individual futures or forward currencycontract position constituted greater than one percent of partners’ capital (net asset value). Accordingly, the number of contracts and expiration dates are not presented. The accompanying notes are an integral part of these financial statements. 3 Futures Portfolio Fund, Limited Partnership Condensed Schedule of Investments December 31, 2009 (Audited) Description Fair Value % of Partners’ Capital (Net Asset Value) Government Sponsored Enterprise Notes Face Value Maturity Date $ 1/28/10 Federal Home Loan Bank Discount Note (not callable), 0.96% $ % 3/30/10 Federal Home Loan Bank Discount Note (not callable), 1.10% % Total government sponsored enterprise notes (cost:$107,153,196) $ % Long U.S. Futures Contracts Agricultural $ % Currency ) )% Energy % Interest rate ) )% Metal % Single stock futures ) )% Stock index % Net unrealized gain on open long U.S. futures contracts % Short U.S. Futures Contracts Agricultural ) )% Currency % Energy ) )% Interest rate % Metal )% Stock index % Net unrealized loss on open short U.S. futures contracts ) )% Long Foreign Futures Contracts Agricultural % Currency ) )% Energy % Interest rate ) )% Metal % Stock index % Net unrealized gain on open long foreign futures contracts % Short Foreign Futures Contracts Agricultural ) )% Currency % Energy ) )% Interest rate % Stock index ) )% Net unrealized gain on open short foreign futures contracts % Net unrealized gain on open futures contracts $ % No individual futures or forward currency contract position constituted greater than one percent of partners’ capital (net asset value). Accordingly, the number of contracts and expiration dates are not presented. The accompanying notes are an integral part of these financial statements. 4 Futures Portfolio Fund, Limited Partnership Condensed Schedule of Investments (continued) December 31, 2009 (Audited) Description Fair Value % of Partners’ Capital (Net Asset Value) U.S. Forward Currency Contracts Long $ ) )% Short % Net unrealized loss on open U.S. forward currency contracts ) )% Foreign Forward Currency Contracts Long ) )% Short ) )% Net unrealized loss on open foreign forward currency contracts ) )% Net unrealized loss on open forward currency contracts $ ) )% No individual futures or forward currency contract position constituted greater than one percent of partners’ capital (net asset value). Accordingly, the number of contracts and expiration dates are not presented. The accompanying notes are an integral part of these financial statements. 5 Futures Portfolio Fund, Limited Partnership Statements of Operations For the Three Months Ended March 31, 2010 and 2009 (Unaudited) Three Months Ended March 31, Trading Gain (Loss) Net realized gain $ $ Net change in unrealized gain (loss) ) Brokerage commissions ) ) Net gain (loss) from trading ) Net Investment Loss Income Interest income Expenses General Partner management fee General Partner 1% allocation ) Trading Advisor management fees Trading Advisor incentive fees Selling Agent fees – General Partner Administrative expenses – General Partner Total expenses Administrative expenses waived by General Partner ) ) Net total expenses Net investment loss ) ) Net Income (Loss) $ $ ) Three Months Ended March 31, Class A Class B Class A Class B Increase (decrease) in net asset value per Unit $ $ $ ) $ ) Net income (loss) per Unit $ $ $ ) $ ) (based on weighted average number of units outstanding) Weighted average number of Units outstanding The accompanying notes are an integral part of these financial statements. 6 Futures Portfolio Fund, Limited Partnership Statements of Cash Flows For the Three Months Ended March 31, 2010 and 2009 (Unaudited) Three Months Ended March 31, Cash flows from operating activities Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities Net change in unrealized (gain) loss ) Changes in Interest receivable ) ) Commercial paper ) Government sponsored enterprise notes ) ) U.S. Treasury securities ) ) Corporate notes — General Partner 1% allocation receivable/payable ) Administrative expenses payable – General Partner Commissions and other trading fees payable on open contracts General Partner management fee payable Trading Advisor management fees payable Trading Advisor incentive fees payable ) Selling Agent fees payable – General Partner Net cash provided by (used in) operating activities ) Cash flows from financing activities Subscriptions Subscriptions received in advance Redemptions ) ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ End of period cash and cash equivalents consists of Cash in broker trading accounts $ $ Cash and cash equivalents Total end of period cash and cash equivalents $ $ Supplemental disclosure of cash flow information Prior period redemptions paid $ $ Prior period subscriptions received in advance $ $ Supplemental schedule of non-cash financing activities Redemptions payable $ $ The accompanying notes are an integral part of these financial statements. 7 Futures Portfolio Fund, Limited Partnership Statements of Changes in Partners’ Capital (Net Asset Value) For the Three Months Ended March 31, 2010 and 2009 (Unaudited) Class A Interests Class B Interests Units Amount Units Amount Total Three Months Ended March 31, 2010 Balance at December 31, 2009 $ $ $ Net income Subscriptions Redemptions ) Transfers ) ) — Balance at March 31, 2010 $ $ $ Three Months Ended March 31, 2009 Balance at December 31, 2008 $ $ $ Net loss ) ) ) Subscriptions Redemptions ) Transfers ) ) — Balance at March 31, 2009 $ $ $ Net Asset Value per Unit Class A Class B March 31, 2010 $ $ December 31, 2009 March 31, 2009 December 31, 2008 The accompanying notes are an integral part of these financial statements. 8 Futures Portfolio Fund, Limited Partnership Notes to Financial Statements (Unaudited) 1. Organization and Summary of Significant Accounting Policies Description of the Fund Futures Portfolio Fund, Limited Partnership (“Fund”) is a Maryland limited partnership, which operates as a commodity investment pool that commenced trading operations on January 2, 1990.The Fund issues units of limited partner interests (“Units”) in two classes, Class A and Class B, which represent Units of fractional undivided beneficial interest in and ownership of the Fund.The Fund will automatically terminate on December 31, 2025, unless terminated earlier as provided in the Third Amended and Restated Limited Partnership Agreement (“Partnership Agreement”). The Fund uses commodity trading advisors to engage in the speculative trading of futures contracts, forward currency contracts and other financial instruments traded in the United States (“U.S.”) and internationally. The Fund is a registrant with the U.S. Securities and Exchange Commission (“SEC”) pursuant to the U.S. Securities Exchange Act of 1934, as amended (“1934 Act”).As a registrant, the Fund is subject to the regulations of the SEC and the disclosure requirements of the 1934 Act.As a commodity pool, the Fund is subject to the regulations of the U.S. Commodity Futures Trading Commission (“CFTC”), an agency of the United States (“U.S.”) Government, which regulates most aspects of the commodity futures industry; rules of the National Futures Association (“NFA”), an industry self-regulatory organization; rules of Financial Industry Regulatory Authority (“FINRA”), an industry self-regulatory organization; and the requirements of commodity exchanges where the Fund executes transactions.Additionally, the Fund is subject to the requirements of the futures broker and Interbank market makers through which the fund trades. Steben & Company, Inc. (“General Partner”), is the general partner of the Fund and a Maryland corporation registered with the CFTC as a commodity pool operator and a commodities introducing broker, and is also registered with the SEC as a registered investment advisor and a broker dealer.The General Partner is a member of the NFA and FINRA. The General Partner manages all aspects of the Fund’s business and serves as one of the Fund’s selling agents. Significant Accounting Policies Financial Accounting Standards Board Accounting Standards Codification The Fund follows accounting standards established by the Financial Accounting Standards Board (“FASB”) to ensure consistent reporting of financial condition, results of operation and cash flows in conformity with accounting principles generally accepted in the U.S.The accounting standards are embodied in the FASB Accounting Standards Codification, which became effective for periods ending on or after September 15, 2009. Use of Estimates Preparing financial statements in conformity with accounting principles generally accepted in the U.S. requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Actual results could differ from those estimates. Revenue Recognition Futures, options on futures, forward currency and swap contracts are recorded on a trade date basis, and gains or losses are realized when contracts are liquidated.Unrealized gains and losses on open contracts (the difference between contract trade price and fair value) are reported in the statements of financial condition as net unrealized gain or loss, as there exists a right of offset of any unrealized gains or losses.Any change in net unrealized gain or loss from the preceding period is reported in the statements of operations.Interest income earned on investments in commercial paper, corporate notes, U.S. Treasury securities, government sponsored enterprise notes and other cash and cash equivalent balances is recorded on the accrual basis. 9 Fair Value of Financial Instruments Financial instruments are carried at fair value, the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants.Assets and liabilities carried at fair value are classified and disclosed in the following categories: Level 1 – Fair value is based on unadjusted quoted prices in active markets that are accessible at the measurement date for identical instruments.Financial instruments utilizing Level 1 inputs include exchange-traded derivatives and money market funds. Level 2 – Fair value is based on quoted prices for similar instruments in active markets and inputs other than quoted prices that are observable for the financial instrument, such as interest rates and yield curves that are observable at commonly quoted intervals using a market approach.Financial instruments utilizing Level 2 inputs include forward currency contracts and government sponsored enterprise notes. Level 3 – Fair value is based on valuation techniques in which one or more significant inputs are unobservable.The Fund has no financial instruments utilizing Level 3 inputs. U.S. Treasury securities are recorded at amortized cost plus accrued interest, which approximates fair value based on bid and ask quotes for identical instruments.Commercial paper, government sponsored enterprise notes and corporate notes are recorded at amortized cost plus accrued interest, which approximates fair value based on bid and ask quotes for similar, but not identical, instruments.As such, U.S. Treasury securities are classified within Level 1 and commercial paper, government sponsored enterprise notes and corporate notes are classified within Level 2. The investments in money market funds, included in cash and cash equivalents in the statements of financial condition, and futures contracts, all of which are exchange-traded, are valued using quoted market prices for identical assets and are classified within Level 1. The fair values of forward currency contracts are based upon third party quoted dealer values on the interbank market and are classified within Level 2. Derivative Instruments Effective January 1, 2009, the Fund adopted new guidance issued by FASB regarding derivatives and hedging.The Fund’s derivative contracts are comprised of futures and forward currency contracts.These derivative contracts are recorded in the statements of financial condition as assets measured at fair value and the related realized and change in unrealized gain (loss) associated with these derivatives is recorded in the statements of operations.The Fund has considered the counterparty credit risk related to all its futures and forward currency contracts and does not deem any counterparty credit risk material at this time.The Fund does not designate any derivative instruments as hedging instruments. Cash and Cash Equivalents Cash and cash equivalents include highly liquid investments with original maturities of three months or less at the date of acquisition that are not held for sale in the normal course of business.The Fund maintains cash and cash equivalents balances at Newedge USA, LLC and Newedge Group (U.K. Branch) (collectively “NUSA”), UBS Financial Services, Inc. and UBS A.G. (collectively “UBS”) and Bank of America and Banc of America Securities, LLC (collectively “Bank of America”). At March 31, 2010, cash and cash equivalents balances held at NUSA, UBS and Bank of America were $291,622,910, $82,416,817 and $274,249,080, respectively.The Fund is at risk to the extent that it maintains balances with financial institutions in excess of insured limits; however, the Fund does not believe it is exposed to any significant credit risk. Brokerage Commissions Brokerage commissions include other trading fees and are charged to expense when contracts are opened and closed. Redemptions Payable Redemptions payable represent redemptions that meet the requirements of the Fund and have been approved by the General Partner prior to period-end.These redemptions have been recorded using the period-end net asset value per Unit. 10 Income Taxes The Fund prepares calendar year U.S. and applicable state and local tax returns.The Fund is not subject to federal income taxes as each partner is individually liable for his or her allocable share of the Fund’s income, expenses and trading gains or losses.The Fund evaluates the tax positions taken or expected to be taken in the course of preparing the Fund’s tax returns to determine whether the tax positions are more-likely-than-not to be sustained when examined by the applicable tax authority.Tax positions not deemed to meet the more-likely-than-not threshold would be recorded as a tax benefit or expense and liability in the current year.Management has determined there are no material uncertain income tax positions through March 31, 2010.With few exceptions, the Fund is no longer subject to U.S. federal, or state and local income tax examinations by tax authorities for years before 2006. Foreign Currency Transactions The Fund has certain investments denominated in foreign currencies.The purchase and sale of investments and income and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions.The Fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of investments held.Such fluctuations are included with the net realized and unrealized gain (loss) on such investments. Reclassification Certain amounts in the 2009 financial statements have been reclassified to conform to the 2010 presentation without affecting previously reported partners’ capital (net asset value). Subsequent Events The Fund has evaluated subsequent events for potential recognition and/or disclosure through the date the financial statements were issued. 2. Fair Value Disclosures The Fund’s assets and liabilities measured at fair value on a recurring basis are summarized in the following tables by the type of inputs applicable to the fair value measurements. March 31, 2010 Level 1 Level 2 Total Equity in broker trading accounts: Net unrealized gain on open futures contracts $ $
